On order of the Court, the application for leave to appeal the December 21, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We note that a similar issue was presented in In re Parole of Layman (Docket No. 157104), which we remanded to the Court of Appeals for consideration as on leave granted by order dated April 3, 2018, and which was decided in In re Parole of Layman , unpublished per curiam opinion of the Court of Appeals, issued September 20, 2018 (Docket No. 341112). Further, we note that a similar issue is presented in In re Parole of Irwin (Docket No. 158077), which we remanded to the Court of Appeals *210for consideration as on leave granted by order dated June 12, 2019.